DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, as originally filed, are currently pending and have been considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “employing the minB input raster and the SACA to correct, to surface reflectance” in line 16 of the claim which appears to contain a typographical error and should recite, “employing the minB input raster and the SACM to correct, to surface reflectance.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “calibrating a relationship that determines whether a pixel of a Blue TOA reflectance was generated from SVV and if so, to accepting that blue TOA reflectance as a TOA minB a surrogate measurement for atmospheric effects upon reflectance” which appears to contain an extra word “to” in line 10 of the claim and also appears to be missing a word, i.e. “as a surrogate measurement,” in line 11 of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “mapping a raster of plurality of TOA minB values” in line 12 of the claim which appears to be missing a word and should recite, i.e. “mapping a raster of a plurality of TOA minB values.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “the dataset of groundtruth” in line 11 of the claim which appears to be missing a word and should recite, “the dataset of groundtruth measurements.” Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “the plurality of SVV sample” in line 23 of the claim which appears to contain a typographical error and should recite, “the plurality of SVV samples.” Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “inverting the a slope” in line 6 of the claim which appears to contain a an extra word. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “from SVV” in line 10 of the claim.  It is unclear if “SVV” in line 10 of the claim is the same or different from “Sufficiently Verdant Vegetation (SVV)” in line 6 of the claim.  If both SVV refer to the same SVV, line 10 should recite “from the SVV.”
Claim 2 recites the limitation “an EOS” in line 5 of the claim.  It is unclear if “an EOS” in line 5 of claim 2 is the same or different from “an EOS” in line 3 of claim 1.
Claim 2 recites the limitation "the same sensitivity for each VNIR" in lines 11-12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the sensitivity of the EOS" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the entire dataset" in line 21 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the combined sampling data" in lines 29-30 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the open sky" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the respective surface reflectance" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the five immediately preceding steps" in line 27 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "TOA minB for the EOS" in lines 37 and 39 of the claim.  It is unclear if “TOA minB for the EOS” in lines 37 and 39 of claim 3 are the same or different from “TOA minB” in at least lines 30 and 35 of claim 3.
Claim 4 recites the limitation "the range of TOA minB" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "SACM Y-intercept" in line 10 of the claim.  It is unclear if “SACM Y-intercept” in line 10 of claim 4 is the same or different from “SACM Y-intercept” in line 6 of claim 4.
Claim 4 recites the limitation "the NIR TOA Reflectance Reference" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the combined NDVI TOA Threshold values" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "NDVI TOA Threshold Relationship" in line 20 of the claim.  It is unclear if “NDVI TOA Threshold Relationship” in line 20 of claim 4 is the same or different from “NDVI TOA Threshold Relationship” in lines 18-19 of claim 4.
Claim 5 recites the limitation "the purpose of defining" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the minimum Blue TOA reflectance" in line 12, in line 14, in line 17 and in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the immediately preceding steps” in line 24 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the flagged unfilled gridcells” in line 25 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the proximal filled gridcells” in lines 25- 26 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the nearest filled gridcells” in line 26 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the SACM Equation” in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagolle, Olivier, et al. "A multi-temporal and multi-spectral method to estimate aerosol optical thickness over land, for the atmospheric correction of FormoSat-2, LandSat, VENμS and Sentinel-2 images." Remote Sensing 7.3 (2015): 2668-2691, hereinafter, “Hagolle” and further in view of Sola, Ion, et al. "Assessment of atmospheric correction methods for Sentinel-2 images in Mediterranean landscapes." International journal of applied earth observation and geoinformation 73 (2018): 63-76, hereinafter, “Sola”.

As per claim 1, Hagolle disclose a method for correcting to surface reflectance a top-of-atmosphere (TOA) reflectance measured within multiple spectral bands in the visual and near infrared (VNIR) portion of the spectrum, recorded by an Earth observation satellite (EOS) solely using scene statistics (), comprising: 
(A) calibrating a normalized difference vegetation index (NDVI) Surface Reflectance Threshold for Sufficiently Verdant Vegetation (SVV) and a Calibrated minB (Hagolle, page 2672, 2.2. Datasets, The data from the VNIR and SWIR bands were converted to top-of-atmosphere (TOA) reflectance using the calibration coefficients indicated in their metadata files. The sites have been arbitrarily classified into “green” or “arid” sites. Green sites show NDVI above 0.3 over most natural surfaces, while the arid sites only have an NDVI above 0.3, where irrigated crops are grown ... the existence of one or two AERONET sun-photometers on the image footprint to validate our aerosol content estimates); 
(B) calibrating a Simplified Atmospheric Correction Method (SACM) for the multiple VNIR spectral bands for the EOS across a range of Calibrated MinB inputs (Hagolle, page 2674, 3.2. Processing Overview, In the first step, our processor corrects for absorption by atmospheric gas molecules, using the absorption part of the Simplified Model for Atmospheric Correction method; Hagolle, page 2678-2681, 3.3.2. Multispectral Method; Hagolle, page 2682, 3.3.4. Dark Object Method); 
(C) calibrating a relationship that determines whether a pixel of a Blue TOA reflectance was generated from SVV and if so, to accepting that blue TOA reflectance as a TOA minB a surrogate measurement for atmospheric effects upon reflectance (Hagolle, page 2678-2681, 3.3.2. Multispectral Method, Our version of the MS algorithm is based on the dark dense vegetation (DDV) approach ... It retrieves the AOT above dense vegetation pixels by means of empirical relationships between the surface reflectances in the blue, red and SWIR (around 2 um) spectrum ranges ... The relations between the surface reflectance in the blue, red and SWIR channels were determined using LandSat and FormoSat-2 images, for which AERONET measurements are available ... The TOA reflectances from these images were converted into surface reflectances using the AOT ... Finally, the surface reflectances of the pixels contained in a zone of 20 x 20 km2 around the sun-photometer were extracted and compared … the scatter is further reduced when the NDVI is higher, which explains why this method is often named the “dark dense vegetation” method ... the blue-red relationships were chosen for the MS method; Hagolle, page 2682, 3.3.4. Dark Object Method, To implement the dark object method, we search for the pixels in the image with the minimum reflectance in the blue ... This pixel is assumed to have a surface reflectance of 0.01 (0.03 might be used for more arid sites), and the method searches the necessary AOT to obtain the observed TOA reflectance for that pixel); 
(E) performing minB Optimization for portions of a minB Input Raster that were not generated from SVV and lacking valid minB values (Hagolle, page 2683, 3.3.5. Gap Filling Algorithm, A final AOT value for each pixel is needed to retrieve surface reflectance ... A gap filling is therefore necessary. The gap filling algorithm we implemented works as follows (cf. the example in Figure 7). First, all isolated AOT estimations are removed by a morphological opening ... for each neighborhood size, the gaps are filled with the average of the available AOT estimates).
Hagolle further discloses (Hagolle, page 2670, Introduction, used to produce Level 2A products, which, according to Sentinel-2 denomination, are ortho-rectified images expressed in surface reflectance) but does not explicitly disclose the following limitations as further recited however Sola discloses 
(D) mapping a raster of plurality of TOA minB values that represents spatially variable atmospheric effects across an EOS image (Sola, page 68, 3. Results and discussion, The visual assessment of AC shows a clear improvement in visible bands due to the subtraction of atmospheric scattering from the spectral bands with lower wavelength, especially blue band (B2).The RGB composition in true color (blue: B2, green: B3, red: B4) of TOA and BOA reflectances (Level-2 A for MAJA algorithm) for each date is shown in Fig. 4); and
(F) employing the minB input raster and the SACA to correct, to surface reflectance, each of the multiple VNIR spectral band TOA reflectance rasters (Sola, page 68, 3. Results and discussion, The visual assessment of AC shows a clear improvement in visible bands due to the subtraction of atmospheric scattering from the spectral bands with lower wavelength, especially blue band (B2).The RGB composition in true color (blue: B2, green: B3, red: B4) of TOA and BOA reflectances (Level-2 A for MAJA algorithm) for each date is shown in Fig. 4).
It would have been obvious to one skilled in the art before the effective fling date of the claimed invention to modify the teachings of Hagolle to include the atmospheric correction images as taught by Sola in order to provide a corrected pre-processed image for modelling biophysical variables, multi-temporal analysis, and digital classification processes (Sola, Abstract).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if the 35 U.S.C. §112(b) rejections were overcome and if the claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious the claim language as recited in dependent claims 2-6.  While the prior art discloses atmospheric correction of satellite images using top of atmosphere reflectance to determine surface reflectance the prior art does not disclose at least the limitations “measuring with the field spectrometer VNIR surface reflectance over a plurality of samples of SVV using the field spectrometer to obtain sampling data and delivering the sampling data calibrated to the sensitivity of the EOS; determining a surface reflectance NDVI from a red measurement and from an NIR measurement obtained for a groundtruth reflectance of one of the SVV samples according to an NDVI Equation; pairing the surface reflectance NDVI with a blue surface reflectance measured for the one SVV sample; calculating the surface reflectance NDVI for the entire dataset of groundtruth measurements; combining the sampling data from the plurality of SVV sample with their respective blue surface reflectance values; selecting a lowest surface reflectance NDVI value, said value serving as the NDVI Surface Reflectance Threshold that, when exceeded by a surface reflectance NDVI for a particular pixel, defines that particular pixel as containing SVV; selecting a Red Surface Reflectance Reference value and an NIR Surface Reflectance Reference value that contributed to determination of the lowest surface reflectance NDVI in the combined sampling data for the plurality of SVV samples; and determining a median value for blue surface reflectance from the dataset of groundtruth measurements, said median blue surface reflectance comprising the Calibrated MinB to be used for further calibration.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                                
/VU LE/Supervisory Patent Examiner, Art Unit 2668